607 F.2d 120
The GOVERNMENT OF the CANAL ZONE, Plaintiff-Appellee,v.Fermin Jesus GONZALEZ T. (Tunon), Defendant-Appellant.
No. 79-1912.
United States Court of Appeals,Fifth Circuit.
Nov. 19, 1979.

Justice L. Rovin, Balboa, Rep. of Panama, Canal Zone (Court-appointed), for defendant-appellant.
Frank J. Violanti, U. S. Atty., Wallace D. Baldwin, Acting U. S. Atty., Balboa Heights, Canal Zone, for plaintiff-appellee.
Appeal from the United States District Court for the District of the Canal Zone.
Before BROWN, Chief Judge, JONES and RUBIN, Circuit Judges.
PER CURIAM:


1
This appeal relates only to the process due a person deported from the Canal Zone in March, 1972, long prior to the time the Carter-Torrijos Treaty of 1978 became effective.  We conclude that the Regulations then in effect, 35 C.F.R. § 59.62, promulgated pursuant to 2 Canal Zone Code § 841(a)(1) and § 1541, are constitutional as applied here, and provide all the process that was due under the Constitution.


2
The judgment is, therefore, AFFIRMED.